Citation Nr: 0634130	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Center in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for diabetes mellitus.     

2.  Entitlement to an initial disability rating greater than 
10 percent for coronary artery disease from May 8, 2001 to 
February 23, 2004.  

3.  Entitlement to an initial disability rating greater than 
30 percent for coronary artery disease as of February 23, 
2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran's June 2003 substantive 
appeal included a request for a Travel Board hearing.  The 
veteran subsequently amended the request to a Board 
videoconference hearing.  However, he failed to report for 
the hearing scheduled in April 2005.  Therefore, the 
videoconference hearing request is considered withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).

In February 2006, the Board confirmed the RO's denial for an 
earlier effective date for each of the issues currently on 
appeal.  The current increased rating claims before the Board 
at this time were remanded for a VA examination and for any 
outstanding medical records.  The veteran has not appealed 
the effective date issues subsequent to the Board denial.  
Consequently, the effective date issues are not before the 
Board at this time.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin and a 
restricted diet; there is no objective evidence that it 
restricts his activities or that it involves episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider.  

2.  Prior to February 23, 2004, the medical evidence of 
record does not demonstrate METs in the five to seven range 
or evidence of cardiac hypertrophy or dilatation.

3.  As of February 23, 2004, the medical evidence of record 
does not demonstrate METs in the three to five range, 
congestive heart failure in the past year, or left ventricle 
dysfunction with an ejection fraction of 30 to 50 percent.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for type II diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.119, Diagnostic Code 7913 (2006).

2.  Prior to February 23, 2004, the criteria for a disability 
rating greater than 10 percent for coronary artery disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 (2006).

3.  As of February 23, 2004, the criteria for a disability 
rating greater than 30 percent for coronary artery disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's diabetes mellitus disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 7913.  
38 C.F.R. § 4.119.  The veteran has appealed the original 
September 2002 rating decision that granted service 
connection at 20 percent.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 7913, the next higher rating of 40 
percent is assigned when the disability requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability rating is warranted when the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Note (1) to Code 7913 provides that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

The evidence of record does not reflect a higher rating above 
the current 20 percent assigned.  Most recently, the veteran 
underwent a VA examination in March 2006.  The examiner 
confirmed that the veteran is an insulin-dependent diabetic.  
The veteran indicated he was careful about his diet.  
Significantly, the examiner noted no history of ketoacidosis 
or hypoglycemic reactions that could entitle him to a higher 
rating.  The veteran himself indicated that he had not 
visited a diabetic care provider in the past year, providing 
more evidence against the severity of his disorder.  

The Board acknowledges the veteran's subjective complaints 
that his activities were restricted due to his diabetes 
(specifically, that he cannot swim, walk beyond a half mile, 
or work at his job).  However, the veteran did admit that he 
could still carry luggage and drive.  More importantly, upon 
objective examination, the March 2006 VA examiner 
specifically found that "[c]linically his physical activity 
shows that he is not limited..."  When the examiner did 
discuss angina and shortness of breath after walking, it was 
related to the veteran's coronary artery disease.  Further, a 
prior July 2002 VA examination and VA treatment records from 
2002 to 2006 indicate well-controlled diabetes mellitus by 
way of insulin with no known complications.  There is no 
recommendation for a regulation of activities.  The Board 
finds that the post-service medical record, as a whole, 
provides evidence against the veteran's subjective 
complaints. 

Based on the above, the Board cannot conclude that the 
veteran's diabetes disability is of the severity contemplated 
by the criteria for a 40 percent rating.  38 C.F.R. § 4.7.  
Accordingly, absent objective evidence of restriction of 
activities, ketoacidosis, hospitalization, or hypoglycemic 
reactions because of his diabetes mellitus, the preponderance 
of the evidence is against a disability rating greater than 
20 percent.  38 C.F.R. § 4.3.  

The Board now turns to the increased initial rating for 
coronary artery disease claim on appeal.  Historically, the 
veteran underwent quadruple bypass surgery in July of 1991.  
Prior to February 23, 2004, this service-connected condition 
was rated as 10 percent disabling under Diagnostic Code 7005, 
coronary artery disease.  38 C.F.R. § 4.104 (2006).  The 10 
percent evaluation was effective from May 8, 2001, the 
effective date of a liberalizing provision of the law.  As of 
February 23, 2004, this disability was rated at 30 percent 
under the same Diagnostic Code, due to VA medical evidence 
showing a worsening of the disability. 

The veteran's coronary artery disease disability has also 
been rated under Diagnostic Code 7017, coronary bypass 
surgery.  38 C.F.R. § 4.104 (2006).  Both Diagnostic Codes 
7005 and 7017 utilize the same rating criteria, such that the 
Board will simply continue to rate him under Diagnostic Code 
7005.  There are no other relevant Diagnostic Codes for 
consideration. 

Under Diagnostic Code 7005, a 10 percent rating is warranted 
when a workload greater than 7 five metabolic equivalents 
(METs) but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication is  required.  A 30 percent rating is provided for 
documented coronary artery disease (CAD) when a workload 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray. A 60 percent 
rating is warranted where there is more than one episode of 
acute congestive heart failure in the past year; or, where a 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R 4.104 (2006).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  38 C.F.R. § 4.104, Note (2).  

Prior to February 23, 2004, a review of the evidence reveals 
does not reflect a rating higher than 10 percent.  
Specifically, a July 2002 VA examination and VA treatment 
records did not objectively record dyspnea, fatigue, angina, 
dizziness, or syncope.  In addition, examination of the heart 
showed normal rate and rhythm.  There is no evidence of 
cardiac hypertrophy or dilatation.  Private medical records 
from the 1990s do not support a higher rating.  Overall, the 
medical evidence supplies probative evidence against the 
claim for a higher rating prior to February 23, 2004.

As of February 23, 2004, a higher rating beyond 30 percent is 
not warranted.  That is, a March 2006 VA examination recorded 
that a February 2004 VA exercise stress test showed METs of 
7.0, outside the range required for a greater rating.  The 
examiner stated there was no history of congestive heart 
failure and the veteran was not limited in his physical 
activity.  The veteran's ventricles appeared normal per a 
February 2006 VA computed tomography (CT) scan, providing 
more objective evidence against this claim.  Finally, a 
February 2004 VA myocardial perfusion study revealed normal 
myocardia perfusion with an ejection fraction of 60 percent, 
again not within the criteria for a higher rating.  

In sum, the March 2006 VA examination and VA laboratory 
testing provides clear evidence against a rating beyond 30 
percent.  The Board finds these results, and the post-service 
medical record as a whole, outweigh the veteran's claim that 
he is entitled to a higher evaluation.

Accordingly, the Board finds that the preponderance of the 
evidence is against disability ratings greater than 10 
percent prior to February 23, 2004 and greater than 30 
percent as of February 23, 2004.  38 C.F.R. § 4.3.

The Board notes that the RO did not discuss or consider the 
applicability of 38 C.F.R. § 3.321(b)(1).  Although the Board 
may not assign an extra-schedular rating in the first 
instance, it is not precluded from concluding on its own that 
the criteria for submitting the claim for extra-schedular 
consideration have not been met.  Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the veteran indicates that the disabilities on 
appeal interfere with his ability to work, there is no 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the veteran is not adequately compensated for 
his disability by the regular rating schedule.  VAOPGCPREC 6-
96.  See 38 C.F.R.  § 4.1 (disability ratings are based on 
the average impairment of earning capacity).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2001, July 2003, and February 2006, the RO 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the March 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  38 C.F.R. 
§ 3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to the final fourth element of notice, the 
February 2006 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  The Board finds no harm to the veteran in giving him 
more notice following the adverse rating action.  

The Board observes that the RO issued its initial VCAA notice 
in November 2001, before the September 2002 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Although the RO provided the veteran with supplemental 
information in later VCAA letters, there is no indication or 
allegation that doing so resulted in prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Both increased rating issues on appeal arise from initial 
ratings assigned when the RO awarded service connection, such 
that the original November 2001 VCAA letter refers to the 
requirements for establishing service connection for these 
disorders.  VA's Office of General Counsel (GC) has held that 
there is no requirement for additional 38 U.S.C.A. § 5103(a) 
notice on a "downstream" issue, i.e., an increased rating 
after an initial award of service connection, if proper VCAA 
notice for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  In any 
event, the RO subsequently issued additional VCAA notice 
letters with information specific to further development of 
the veteran's increased rating claims. 

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that although the Board erred 
by relying on various post-decisional documents to conclude 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)    

Since service connection was granted, and the ratings were 
assigned effective the date of the liberalizing regulation 
and the date VA medical evidence reflected a higher rating, 
there is no potential service connection or effective date 
issue that would warrant additional notice.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), VA outpatient 
treatment records, private medical records, and several VA 
examinations.  The veteran failed to avail himself of the 
opportunity for a Board hearing by failing to appear.  The 
case was also remanded to assist the veteran.  In this 
regard, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is satisfied as to compliance with its instructions 
from the February 2006 remand.  

In the August 2006 Informal Hearing Presentation, the 
veteran's representative claimed that the March 2006 VA 
examination was inadequate with respect to diabetes mellitus 
because it did not discuss whether the veteran had to 
regulate his activities as a result of the disease.  If an 
examination report does not contain sufficient detail, or the 
diagnosis is not supported by the findings on the examination 
report, it must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  

A review of the March 2006 VA examination report, however, 
discloses detailed and thorough physical examination findings 
and comments from the examiner regarding the veteran's 
diabetes mellitus.  The examiner noted the veteran's 
subjective complaints, but later implied that shortness of 
breath, difficulty walking, and angina are related to his 
coronary artery disease, not his diabetes.  Further, VA 
treatment records generally support the findings of the VA 
examiner.  In any event, the Board finds that the report 
meets the requirements of the Board remand.      

Therefore, the Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An initial disability rating greater than 20 percent for 
diabetes mellitus is denied.      

Prior to February 23, 2004, an initial disability rating 
greater than 10 percent for coronary artery disease is 
denied.  

As of February 23, 2004, an initial disability rating greater 
than 30 percent for coronary artery disease is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


